UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4275



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LACARLOS DEMOND CURETON, a/k/a Loco,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-02-1173-JFA)


Submitted: December 22, 2005              Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario A. Pacella, STROM LAW FIRM, L.L.C., Columbia, South Carolina,
for Appellant.    Marshall Prince, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          LaCarlos Demond Cureton appeals his conviction following

his guilty plea and 231-month sentence for conspiracy to distribute

and possess with intent to distribute cocaine base, in violation of

21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846 (2000).         Cureton’s

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), challenging the calculation of Cureton’s base

offense level and the application of a two-level enhancement for

possession of a firearm in connection with a drug trafficking

crime, but stating that he finds no meritorious grounds for appeal.

Though notified of his opportunity to do so, Cureton has not filed

a pro se supplemental brief.   The Government has declined to file

an answering brief.   Finding no reversible error, we affirm.

          In the Anders brief, counsel contends that the district

court improperly determined Cureton’s base offense level of thirty-

eight based upon the amount of drugs attributed to him.    Because

Cureton did not file objections to the Presentence Report and did

not object at sentencing, we review for plain error.    See United

States v. Olano, 507 U.S. 725, 731-32 (1993).       Cureton’s plea

agreement stipulated to 1.5 kilograms of cocaine base. Moreover, at

the change of plea hearing, Cureton assured the court that he

agreed to this stipulation.    Accordingly, we find no plain error.

See U.S. Sentencing Guidelines Manual § 2D1.1 (a)(3)(c)(1).




                                - 2 -
            Additionally, we reject Cureton’s claim that the district

court improperly applied a two-level enhancement for possession of

a firearm during a drug trafficking crime.                  According to the

Presentence Report, Cureton freely admitted to possessing a semi-

automatic weapon while trafficking narcotics.                    At sentencing,

Cureton offered no objection to this fact. Accordingly, we find no

plain error.    Olano, 507 U.S. at 731-32.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Cureton’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to   withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would    not   aid    the

decisional process.




                                                                        AFFIRMED




                                      - 3 -